DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
Claims 1-3, 5-14, and 16-20 are currently pending in the above identified application.
Claims 1-3 and 5-12 have been withdrawn as being directed towards the non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, there is no support in the original disclosure for the limitation “wherein the conductive material has a length of 1 micron to 20 micron, a diameter of 0.3 micron to 5 micron, and an aspect ratio from 5 to 15” in combination with the limitation “wherein the conductive material is a snowflake-shaped conductive material”.  Para 0019 of the instant disclosure teaches “[a]ccording to embodiments of the disclosure, the dendritic conductive material can have an aspect ratio (i.e. length (L) to diameter (D) ratio (L/D)) is between about from 5 to 15, such as 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15. According to some embodiments of the disclosure, the dendritic conductive material can have a length of 1 µm to 20 µm, and a diameter of 0.3 µm to 5 µm.”  However, this portion is directed towards the dendritic conductive material as shown in Fig. 1 and Fig. 2, not a snowflake-shaped conductive material.  Para 0019 also states “[a]s shown in FIG. 1, the maximum length of the central stem is defined as the length (L) of the dendritic conductive material, and the maximum width of the conductive material in the direction perpendicular to the central stem is defined as the diameter (D) of the dendritic conductive material.”  This is a different embodiment than the snowflake-shaped conductive material discussed in para 0020 and shown in Fig. 3.  Therefore, the originally filed disclosure does not support the combination of the conductive material being a snowflake-shaped conductive material and a having the claimed dimensions.  
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or modify this limitation to align with the same embodiment, such as the conductive material being dendritic not snowflake-shaped, or remove the limitation regarding the dimensions.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2004/0053552 to Child teaches a conducting agent having a high aspect ratio, less conducting agent is needed to provide the same electrical conductivity in an object, such as the present invention, when compared to a conducting agent made of a similar conducting agent but having a lower aspect ratio. US Pub. No. 2014/0050652 to Tzeng teaches graphene dendrites with high aspect ratios in their branches and a method for making the same including the formation of large, snowflake-like continuous single-crystalline monolayer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789